Citation Nr: 1638720	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a liver disability, claimed as fatty liver disease, to include as secondary to a service connected disease or injury. 

2.  Entitlement to service connection for a disability manifested by poor circulation of the legs, to include edema of the ankles.

3.  Entitlement to service connection for a skin disability, claimed as psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  He had additional service in the Army Reserve, the Army National Guard, and the Air National Guard, which service included a verified period of Active Duty for Training from June 4, 1977 to June 18, 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that instant matters were previously been before it in July 2014, at which time they remanded for further development.  Upon completion of the requested development, the agency of original jurisdiction (AOJ) readjudicated and denied the Veteran's claim of service connection for a liver disability, a skin disorder, and a disability of the lower extremities manifested by poor circulation via a February 2015 supplemental statement of the case.  The matters were thereafter returned to the Board.

The issues of entitlement to service connection for a skin disorder and a disability of the lower extremities manifested by poor circulation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed fatty liver with elevated liver enzymes did not have its onset in service and is not otherwise related to active duty or caused or aggravated by a service connected disease or injury.



CONCLUSION OF LAW

The Veteran does not have a liver disability that is the result of disease or injury incurred in or aggravated by active military service, or that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice provided to him.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim, to include on a secondary basis, via letters dated in September 2009 and August 2012, which letters the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  The Board finds also that any error with respect to the timing of notice was effectively cured in this by the readjudication of the Veteran's claim via the February 2015 SSOC several supplement statements of the case following the 2012 general notice letter that provided notice with regard to substantiating claims on a secondary basis.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), VA examination and opinion reports, private medical evidence, and lay statements.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

Further, the Veteran was provided with a VA examination in connection with his service-connection claim decided herein.  The VA examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner discussed possible etiologies for the Veteran's fatty liver with elevated liver enzymes and also discussed why his lived disability was not attributable to a service-connected disability, to include medication taken therefore.   The Board finds that the VA examination and opinion reports contain sufficient evidence by which to evaluate the Veteran's claim.  Thus, and as will be discussed in further detail below, the Board has properly assisted the Veteran by affording him an adequate VA examination.

II.  Analysis

The Board notes that in order to receive VA benefits, a payee must be a "veteran," defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101 (2) (West 2014).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

With respect to members of the National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (22)(C).  INACDUTRA means duty, other than full-time duty, under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (23)(D).

In this case, the Veteran has achieved "veteran" status by virtue of his verified period of active duty outlined above.  Thus, his qualifying as a "veteran" for disability benefits for a disability resulting from injury or disease incurred during service from May 1970 to January 1972 is not in question.  For service connection to be granted for any disability resulting from injury or disease incurred during the remainder of his service, it must be shown that the claimed disability first manifested in or underwent a permanent worsening during a verified period of ACDUTRA or INACDUTRA, depending on the nature of the claimed disability. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310(a),(b).

Regarding the Veteran's claimed liver disorder, it was indicated in the July 2014 Board remand action that private treatment records showed that the Veteran was noted to have elevated liver enzymes as early as 1995 and that the Veteran's private physician, Dr. Holland, noted that it was from the Veteran's medication, lithium, which he took for his service-connected mental disorder.  It was also stated that records from Shawnee Medical Center, where Dr. Holland is a practitioner, dated in July 2008 likewise indicated elevated liver enzymes due to lithium.  However, it appears from the Board's review of the record that the Veteran's liver functioning was not tested until 2006 and Dr. Holland does not specifically indicate that the Veteran's elevated liver enzymes due to lithium and the prior statements in this regard were not accurate. 

Notably, in 2002, Dr. Holland found the Veteran's creatinine level to be slightly higher than they were the previous year and indicated a concern for the Veteran's development of renal insufficiency induced by lithium.  There was no mention of any liver-related concerns at that time.  In 2006, the Veteran presented to Dr. Holland complaining of drowsiness.  A liver profile and complete blood count was ordered.  The results of February 2007 testing ordered to detect liver disease showed elevated levels aspartate and alanine aminotransferases (AST and ALT).  An ultrasound was done that same month, which revealed a somewhat enlarged liver and echo pattern suggestive of fatty infiltration.  Dr. Holland also noted that the Veteran's increased liver enzymes were "probably related to the fatty liver, although it was noted that other things had not been checked.  Treatment notes from Dr. Holland dated in June 2007 note the Veteran's history of elevated liver enzymes.  Regarding the etiology of the Veteran's elevated liver enzymes, Dr. Holland stated the following: "We did a very thorough workup evaluating his elevated liver enzymes and the only thing we could come up with was a fatty liver."  In July 2008, Dr. Holland again noted the Veteran's elevated liver enzymes, stating the following: "[The Veteran] does have elevated liver enzymes of uncertain etiology.  I suspect in part related to some of his medicines.  He also has a little bit of elevated creatinine which I believe is related to lithium."  In November 2008, however, Dr. Holland stated his belief that the Veteran's elevated liver enzymes are related to fatty liver disease.  Dr. Holland also stated his belief that the Veteran's chronic kidney disease was related to his use of lithium.  In March 2009, it was again noted that the Veteran had elevated liver enzymes.  At that time, it was stated that evaluation had been carried out and that no definite etiology had been found.

In July 2014, the Board remanded the claim of service connection for a liver disability for the Veteran to be afforded a VA examination to determine the likelihood that the Veteran's elevated liver enzymes/fatty liver disease is attributable; to service or to a service connected disability, to include medications taken therefore.  A VA examination was conducted in September 2014.  The examiner noted the diagnosis of fatty liver disease with raised enzymes, which the Veteran reported to have existed "for several years."  Regarding the etiology of the Veteran's liver disorder, the examiner opined that it was less likely than not attributable to service or a service-connected disability.  The examiner noted that private medical records indicate that the Veteran has elevated liver enzymes and that he is on lithium for bipolar disorder.  The examiner stated that review of current medical literature indicates that fatty liver is commonly associated with alcohol or metabolic syndrome, to include diabetes, hypertension, obesity, and dyslipidemia.  It was then noted that the Veteran has diet controlled diabetes, long standing hypertension, and obesity.  The examiner stated that lithium is not reported to be an agent responsible for causing fatty liver and raised enzyme levels and that fatty liver itself is associated with a rise in enzyme levels.  The examiner further noted that the Veteran's lithium levels are regularly checked to avoid lithium toxicity.  The examiner opined, therefore, that the Veteran's current liver condition is less likely than not related to his use of lithium.
As to whether the Veteran's fatty liver disease with raised enzymes could be attributed to his service-connected renal insufficiency, the examiner stated that a review of current medical literature does not indicate any causal relationship between liver disability and chronic kidney disease.  It was noted that various causes of raised liver enzymes include hepatitis, celiac disease, Wilson's disease, herbal medicines, vitamin supplements, and statins, but that chronic kidney disease is not an etiological factor.  The examiner opined, therefore, that the Veteran's liver condition is less likely than not related to his kidney condition.

Overall, the Board finds that service connection for a liver disability must be denied because the evidence reflects a lack of nexus between the Veteran's fatty liver and/or elevated liver enzymes to the Veteran's active military service or to an already service-connected disease or injury.  The September 2014 VA examiner indicated a review of the Veteran's claims folder, which would have included a review of the Veteran's service treatment records which are notably silent for any evidence of liver disease.  The examiner also considered the private medical records and Veteran's own report regarding the onset of his liver disorder.  He cited medical literature indicating fatty liver is associated with the non-service connected disabilities of diabetes, hypertension, implicitly indicating that it was not related to service.  Thus, reading the examiner's opinion as a whole and in the context of the evidence of record, he explained why he concluded that the Veteran's liver disorder was not related to service but to other factors.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Furthermore, no medical professional has specifically attributed the Veteran's fatty liver/elevated liver enzymes to the Veteran's active duty service.  Indeed, there is no competent evidence to suggest that the Veteran's has a liver disorder that is directly attributable to his period of active duty service.  Further, as the Veteran's elevated liver enzymes did not manifest until many years after the Veteran's completion of all service, there is no competent evidence to suggest that the claimed disability first manifested in or underwent a permanent worsening during a verified period of ACDUTRA or INACDUTRA.

Regarding the theory that the Veteran's liver disorder is attributable to a service-connected disease or injury, the Board finds the VA examiner's negative opinion to be the most probative evidence of record.  The VA examiner indicated a review of current medical literature and provided common associations for fatty liver, to include such things as the Veteran's diabetes, long standing hypertension, and obesity.  The examiner also stated that lithium is not reported to be an agent responsible for causing fatty liver and raised enzyme levels and that fatty liver itself is associated with a rise in enzyme levels.  Notably, although the Board previously indicated that the Veteran's private physician suggested a connection between the Veteran's use of lithium and his development of fatty liver disease, this does not appear to be the case on review of the evidence as outlined above.  Indeed, Dr. Holland repeatedly indicated that the Veteran's elevated liver enzymes were of unknown etiology or due to his fatty liver.  Although in 2008 Dr. Holland suggested that the elevated liver enzymes could be "related to some of [the Veteran's] medicines," he did not specifically attribute them to the Veteran's use of lithium.  

Regarding whether the Veteran's renal insufficiency caused his liver disorder, the Board stated in its July 2014 remand that it is "a fact that liver damage is a possible complication of chronic kidney disease."  As the Board did not cite any medical treatise or similar evidence to support its statement in that regard, and given the VA examiner's contrary opinion and indication that a review of current medical literature does not support a finding that chronic kidney disease is an etiological factor for the development of liver disease, the prior statement ran afoul of Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), in which the Court held that the Board is prohibited from exercising its own independent judgment to resolve medical questions.  For this reason, the Board will not rely its prior statement in rendering a decision on this claim.

Overall, the Board finds that the VA examiner's negative opinion regarding any relationship between the Veteran's use of lithium and/or his service-connected chronic kidney disease development of fatty liver/elevated liver enzymes to be the most probative medical evidence of record, especially in light of the fact that the record contains no evidence that specifically refutes or calls into question the examiner's negative conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Moreover, the opinion indicating a complete lack of relationship was broad enough to warrant the conclusion that the examiner found a lack of aggravation as well.  In this regard, the Board finds the reasoning of the Court in Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (mem dec. Sept. 22, 2014) to be persuasive.  There, the Court affirmed the Board's decision denying service connection for left ankle disability secondary to right ankle disorder, finding a negative medical nexus opinion adequate even though it didn't specifically say "not aggravated," because read as a whole it encompassed aggravation.  See id. (citing Monzingo, 26 Vet. App. at 106; and Acevedo, 25 Vet. App. at 294).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

Thus, based on the above evidence the Board finds that service connection for a liver disability must be denied because the weight of the evidence is against a nexus between a diagnosed liver disorder and the Veteran's active military service and is against a relationship either on a causation or aggravation basis between a liver disorder and a service-connected disease or injury.  In reaching these conclusions, the Board has considered the Veteran's statements indicating that he believes there is such a relationship.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his liver disorder is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  His statements in this regard are therefore not competent.  To the extent they are competent, the Board finds the specific, reasoned conclusions of the trained health care provider who conducted the September 2014 VA examination, discussed above, to be of greater probative weight than the Veteran's lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a liver disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a liver disability is denied.


REMAND

Upon review of the evidence developed on remand, the Board finds it necessary to again remand the claims of service connection for a disability manifested by poor circulation of the legs and for a skin disability to ensure both the adequacy of the medical evidence of record compliance with the terms of its previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim related to the poor circulation of the legs, in the July 2014 action, the Board discussed that various private treatment records noted symptoms of pain, edema, and possible neuropathy.  The Board thus remanded the matter to obtain a medical opinion concerning the likelihood that any currently diagnosed disability manifested by poor circulation of the legs is related to the Veteran's period of active service or to service-connected disability.  A VA examination was conducted in September 2014.   Regarding the Veteran's description of his claimed vascular condition, the Veteran reported swelling in his ankles.  Upon review of the claims folder and examination of the Veteran, the VA examiner concluded that there was "no subjective or objective evidence to make a diagnosis of poor circulation legs at this time."  The examiner did, however, note mild ankle edema, which she indicated "may be related to [the Veteran's] chronic renal insufficiency," as well as neuropathy possibly related to his diabetes.  Upon review of the evidence, the RO then denied the Veteran's claim, noting the VA examiner's rationale that the Veteran does not have a working diagnosis of poor circulation of the legs.

Also the Veteran has not been found to have a vascular disorder of the lower extremities; he has been determined to have mild ankle edema.  In this regard, the Board notes that VA is responsible for considering alternate current conditions within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim").  Given that the Veteran described his claimed vascular condition to the VA examiner as swelling in his ankles, the Board finds that the Veteran's observed ankle edema reasonably falls within the scope of his claim, even though the edema may not be due to poor circulation.  Thus, the Board finds that there is evidence of a current disability of the lower extremities.  The Board has considered whether the VA examiner's opinion provides a sufficient basis upon which to award service connection for ankle edema on a secondary basis, but finds that it does not.  This is so because the examiner's use of "may" renders the opinion speculative.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Accordingly, the Board finds it necessary to remand the matter to obtain from the VA examiner an addendum opinion regarding the etiology of the Veteran's ankle edema.

Regarding the Veteran's claim for service connection for a skin disability, in the July 2014 remand action, the Board noted that the Veteran had been treated at various times by private doctors for skin-related complaints.  In January 1986, for example, he complained of symptoms of seborrhea and that in a January 2011 statement, a private clinician indicated that the Veteran had "a long history of seborrheic dermatitis involving his scalp, face, and chest by his report dating back during his military service."  The Board thus remanded the matter, directing the AOJ to obtain a medical opinion as to the likelihood that the Veteran had a skin disability related to active military service or to service-connected disability.  Regarding the skin disability claim, the Board indicated that the examiner was to consider, and comment upon as necessary, the private records showing treatment for various skin complaints dating back to 1986 and the private clinician's January 2011 statement pertaining to the longstanding nature of the Veteran's seborrheic dermatitis.  A VA skin examination was conducted in October 2014.  The examination report contains the examiner's statement that "[s]eborrheic dermatitis is not contagious and it is not something [the Veteran] could have "caught" while in the service."  In a January 2015 addendum, the examiner opined that it is less likely than not that the Veteran's seborrheic dermatitis is related to an injury, disease or event during the Veteran's period of service or to a service connected disability including medication for a mental disorder and renal insufficiency.  As rationale for that opinion, the examiner stated that she had reviewed the claims folder and understood that the Veteran has been seen for various skin complaints dating back to 1986.  The examiner noted that it is the nature of seborrheic dermatitis to wax and wane and stated that the disorder is due to the excessive buildup of oil on the skin.  The examiner then stated: "It is seen in hunters, in people immobilized after surgery, and probably in veterans serving in circumstances with inadequate bathing facilities."

The Board finds that the examiner's opinion is inadequate to rely upon in this case.  Indeed, although the examiner provided a negative nexus opinion, she suggested that "veterans serving in circumstances with inadequate bathing facilities" could develop the Veteran's claimed skin disorder.  The examiner provided no rationale for why such would not be the case in this specific case.  Notably, the Veteran's DD Form 214 confirms that he served in the Republic of Vietnam from October 22, 1970, to October 11, 1971.  Given the Veteran's overseas service during the Vietnam War, the examiner should have, at a minimum, solicited from the Veteran a description of his living conditions during this time.  Accordingly, the Board finds it necessary to again remand the claim to afford the Veteran an additional VA examination that takes into account the specific conditions of his service and considers whether such condition caused or contributed to his development is skin disorder.  

The Board also notes that certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. § 3.309 (e) (2015).  In the instant case, the Veteran is presumed to have been exposed to herbicides in service.  Although the Veteran has not been diagnosed with a skin disability that is presumed to be related to herbicide exposure, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  In the instant case, the Veteran's has in the past made generalized statements regarding his belief that certain disabilities are attributable to herbicide exposure.  Given the Veteran's presumed exposure to herbicides, on remand, the examiner should consider additionally whether the Veteran's skin disability may be related to such exposure.  

Accordingly, the claims remaining on appeal are REMANDED to the AOJ for the following action:

1.  The AOJ should furnish to the Veteran a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The AOJ should also ensure that all relevant VA treatment records dated since April 2013 are associated with the Veteran's claims folder.

2.  After all records and/or responses have been associated with the claim, arrange for the Veteran to undergo a VA examination in connection with his claim of service connection for a skin disability.  All necessary tests and studies should be conducted to and the results of any such tests should be documented within the examination report.

The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must review the entire record and take a detailed history from the Veteran. Specifically, the examiner must elicit from the Veteran a full description of any skin symptomatology experienced during service and since service.  The examiner should also elicit from the Veteran a description of his living conditions during his active duty service, to specifically include his service in Vietnam.

The examiner must then identify all current disabilities of the skin.  The examiner must provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disability is attributable to the Veteran's active military service, to include his presumed exposure to herbicides.  In providing this opinion, the examiner should consider the previous VA examiner's statement that the Veteran's skin condition is seen "probably in veterans serving in circumstances with inadequate bathing facilities."  

Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for the opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  The examiner must also consider the Veteran's lay assertions regarding the onset of skin problems, as well as his reported symptomatology and private treatment since service.

3.  After all records and/or responses have been associated with the record, the claims folder, and a copy of this remand, must be provided to and reviewed by the clinician who conducted the September 2014 afforded in connection with the Veteran's claim of service connection for a disability manifested by poor circulation of the lower extremities.  The examiner should provide an addendum to that report that includes an opinion as to whether it is at least as likely as not the Veteran's service-connected renal insufficiency has caused or made chronically worse his diagnosed edema of the ankles.  

The clinician should provide support for the opinion.  The clinician is reminded that merely stating that it is her opinion that a condition was not caused of aggravated by the Veteran's renal insufficiency is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the clinician's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion. 

(If the requested clinician not available, the claims folder should be forwarded to another clinician with the appropriate expertise to answer the question set forth above.  If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the examiner, the AOJ should ensure that any additional development is undertaken in order to obtain a definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected renal insufficiency has caused or made chronically worse the Veteran's ankle edema.)

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for a skin disability and for a disability manifested by poor circulation of the lower extremities.  Re-adjudication of the claim for a disability manifested by poor circulation must include consideration of service connection for edema of the ankles.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


